Morrill, C. J.
—Suit upon a note made by one Shrews-berry, dated 20th March, 1858, payable to Stephen Harbert, or order, at ninety days, calling for $607 83, with twelve per cent, interest from date.
The note was indorsed in blank and without date by the *667payee, by one Logue, and by plaintiff in error’s intestate, on the 30th ¡November, 1860.
Suit was instituted 21st January, 1861, against the maker and last indorser, and service perfected on both defendants on 4th February, 1861.
On October 30, 1865, the plaintiff having suggested the death of the indorser, his administrator was made a party, and the suit ordered to proceed in his name.
On 1st May, 1866, the parties submitted the cause to the judge, waiving a jury, and a judgment was rendered for $1,157 89.
There was no motion made for a new trial, no statement of facts, or bills of exceptions.
Suit was brought at the first term of the district court after the note was assigned to plaintiff. The errors assigned are negatived by statutory enactments, and are too frivolous to notice. The appeal seems to have been prosecuted for delay.
Affirmed with damages.